Amendment after-final filed 12/01/2021 is acknowledged.   The claims are amended as discussed during a telephonic interview of 11/23/2021 with Applicant’s representative Jiancong Xu.

The following is an examiner’s statement of reasons for allowance:

With regard to rejection under 35 U.S.C. § 112(a), the rejection is overcome by amendment of the claims to read on providing a cell culture derived from a biological sample of a subject, and analyzing the  crude extract of the cell culture .
	The amendment does not represent a new matter as addressed in the applicant’s response of 12/01/2021.

	Claims 8,9,19 are rejoined, and claims 1,2,8,9,14,16,19,80-82 are deemed allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb